     Case 2:16-cv-08087-JLL-JAD Document 66 Filed 05/03/19 Page 1 of 2 PageID: 477




  K^rgvatin
      KlingemanLLc     ATTORNEYS AT LAW


                           60 PARK PLACE, SUITE 1100, NEWARK, NJ 07102 973-424-9777 WWW.KROVATIN.COM

GERALD KROVATIN
HENRY E. KLINGEMAN**
HELEN A. NAU*
ERNESTO CERIMELE*

ALSO ADMITTED IN HI AND PA**
ALSO ADMITTED IN NY*

                                             May 3, 2019



   VIA ECF

   Hon. Joseph A. Dickson
   United States Magistrate Judge
   Martin Luther King Building & U. S. Courthouse
  50 Walnut Street, Room 4015
  Newark, NJ 07101

           Re: United States of America v. Borough of Woodcliff Lake, et al.
                   Civil Action No. 2:18-cv-10511 (JLL-JAD), and
                   Valley Chabad, et al. v. Borough of Woodcliff Lake, et al.
                   Case No.: 2:16-08087 (JLL-JAD)

   Dear Judge Dickson:

           The Court has asked me to report on the status of settlement discussions, as of May 3,
  2019:

          Reference is made to the status report dated March 1, 2019 (Dkt. No. 61). Since counsels'
  in person settlement meeting on February 20, 2019, Plaintiffs' counsel prepared a draft
  framework for addressing the land use requirements, among other elements of a potential
  settlement. The parties subsequently exchanged drafts of that framework. This week, counsel
  for Valley Chabad provided a revised framework that will provide the basis for ongoing
  discussions.

          The parties have had some disagreements regarding the structure of any proposed
  settlement and believe that all parties would benefit from the Court's assistance at this time. On
  behalf of all parties, we therefore respectfully seek the Court's assistance with settlement and
  request that Your Honor schedule a settlement conference before the Court.
   Case 2:16-cv-08087-JLL-JAD Document 66 Filed 05/03/19 Page 2 of 2 PageID: 478
                                                                      Hon. Joseph A. Dickson
                                                                United States Magistrate Judge
K^rgvatin                                                                       May 3,2019
 SKI ingeman LLC
             ATTORNEYS AT LAW                                                         Page 2


        All parties have reviewed and approve of this report.

        Thank you for Your Honor's attention.

                                             Respectfully submitted,

                                             s/Henry E. Klingeman
                                             hklingeman@krovatin.com


 ec: All counsel of record via ECF
